      Case 1:19-cr-00463-DLC Document 248 Filed 02/24/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :           S10 19cr463 (DLC)
                                         :
                -v-                      :                  ORDER
                                         :
 DAVID MALEH,                            :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On February 23, the defendant requested a “brief

adjournment” of the March 16 trial.       No brief adjournment is

possible.   All jury trials during this pandemic are conducted in

reconfigured courtrooms that provide for social distancing, and

the scheduling of the trials for that limited number of

courtrooms is centralized.     The trials for February and March

were scheduled by the Clerk’s Office months ago.         In this case,

the parties were advised on December 11 of their trial date of

March 16.   The date by which a judge was required to request

access to these reconfigured courtrooms for the period April to

June has also passed.    Accordingly, it is hereby

     ORDERED that the request for an adjournment is denied.

     IT IS FURTHER ORDERED that the Government and defense

counsel will cooperate to arrange for adequate access of defense

counsel to the defendant this week.       As required by an Order

issued February 23 they shall report by Thursday, February 25,
         Case 1:19-cr-00463-DLC Document 248 Filed 02/24/21 Page 2 of 2



whether those arrangements have been made or they need the

assistance of the Court.

Dated:       New York, New York
             February 24, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
